
	
		II
		Calendar No. 254
		112th CONGRESS
		1st Session
		S. 1400
		[Report No. 112–100]
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Ms. Landrieu (for
			 herself, Mr. Shelby,
			 Mr. Vitter, Mr.
			 Nelson of Florida, Mr. Rubio,
			 Mr. Sessions, Mr. Cochran, Mr.
			 Wicker, and Mrs. Hutchison)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 8, 2011
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To restore the natural resources, ecosystems, fisheries,
		  marine and wildlife habitats, beaches, and coastal wetlands of Gulf Coast
		  States, to create jobs and revive the economic health of communities adversely
		  affected by the explosion on, and sinking of, the mobile offshore drilling unit
		  Deepwater Horizon, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Resources and Ecosystems
			 Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
			 States Act of 2011.
		2.FindingsCongress finds that—
			(1)as a result of
			 decades of oil and gas development in the Gulf of Mexico, producing and
			 nonproducing States in the Gulf Coast region have borne substantial risks of
			 environmental damage and economic harm, all of which culminated with the
			 explosion on, and sinking of, the mobile offshore drilling unit Deepwater
			 Horizon;
			(2)the discharge of
			 oil in the Gulf of Mexico that began following the explosion on, and sinking
			 of, the mobile offshore drilling unit Deepwater Horizon has caused substantial
			 environmental destruction and economic harm to the people and communities of
			 the Gulf Coast region;
			(3)(A)in the report entitled
			 America’s Gulf Coast—A Long Term Recovery Plan after the Deepwater
			 Horizon Oil Spill, the Secretary of the Navy stated, “Together, the
			 Gulf’s tourism and commercial and recreational fishing industries contribute
			 tens of billions of dollars to the U.S. economy. More than 90 percent of the
			 nation’s offshore crude oil and natural gas is produced in the Gulf, and the
			 federal treasury receives roughly $4.5 billion dollars every year from offshore
			 leases and royalties. And it is in the Gulf of Mexico that nearly one third of
			 seafood production in the continental U.S. is harvested. America needs a
			 healthy and resilient Gulf Coast, one that can support the diverse economies,
			 communities, and cultures of the region.”;
				(B)to address the
			 needs of the Gulf Coast region, the Secretary of the Navy stated, “It is
			 recommended that the President urge Congress to pass legislation that would
			 dedicate a significant amount of any civil penalties recovered under the Clean
			 Water Act from parties responsible for the Deepwater Horizon oil spill to those
			 directly impacted by that spill.”; and
				(C)to mitigate local
			 challenges and help restore the resiliency of communities adversely affected by
			 the spill, the Secretary of the Navy stated that the legislation described in
			 subparagraph (B) should [b]uild economic development strategies around
			 community needs, and take particular efforts to address the needs of
			 disadvantaged, underserved, and resource constrained
			 communities;
				(4)in a final report
			 to the President, the National Commission on the BP Deepwater Horizon Oil Spill
			 and Offshore Drilling—
				(A)stated, “Estimates
			 of the cost of Gulf restoration, including but not limited to the Mississippi
			 Delta, vary widely, but according to testimony before the Commission, full
			 restoration of the Gulf will require $15 billion to $20 billion: a minimum of
			 $500 million annually for 30 years.”; and
				(B)like the Secretary
			 of the Navy, recommended that, to meet the needs described in subparagraph (A),
			 a substantial portion of applicable penalties under the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) be dedicated to long-term restoration of
			 the Gulf of Mexico;
				(5)taking into
			 account the risks borne by Gulf Coast States for decades of oil and gas
			 development and the environmental degradation suffered by the Gulf Coast
			 ecosystem, the amounts received by the United States as payment of
			 administrative, civil, or criminal penalties in connection with the explosion
			 on, and sinking of, the mobile offshore drilling unit Deepwater Horizon should
			 be expended—
				(A)to restore the
			 natural resources, ecosystems, fisheries, marine and wildlife habitats,
			 beaches, barrier islands, dunes, coastal wetlands, and economy of the Gulf
			 Coast; and
				(B)to address the
			 associated economic harm suffered by the people and communities of the
			 region;
				(6)the projects and
			 programs authorized by this Act and the amendments made by this Act should be
			 carried out pursuant to contracts awarded in a manner that provides a
			 preference to individuals and entities that reside in, are headquartered in, or
			 are principally engaged in business in a Gulf Coast State; and
			(7)Federal, State,
			 and local officials should seek—
				(A)to leverage the
			 financial resources made available under this Act; and
				(B)to the maximum
			 extent practicable, to ensure that projects funded pursuant to this Act
			 complement efforts planned or in operation to revitalize the natural resources
			 and economic health of the Gulf Coast region.
				3.Gulf Coast
			 Restoration Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Gulf Coast Restoration Trust Fund (referred to in this
			 section as the Trust Fund), consisting of such amounts as are
			 deposited in the Trust Fund under this Act or any other provision of
			 law.
			(b)TransfersThe
			 Secretary of the Treasury shall deposit in the Trust Fund an amount equal to 80
			 percent of all administrative and civil penalties paid by responsible parties
			 after the date of enactment of this Act in connection with the explosion on,
			 and sinking of, the mobile offshore drilling unit Deepwater Horizon pursuant to
			 a court order, negotiated settlement, or other instrument in accordance with
			 section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
			(c)ExpendituresAmounts
			 in the Trust Fund, including interest earned on advances to the Trust Fund and
			 proceeds from investment under subsection (d), shall—
				(1)be available for
			 expenditure, without further appropriation, solely for the purpose and eligible
			 activities of this Act; and
				(2)remain available
			 until expended, without fiscal year limitation.
				(d)InvestmentAmounts
			 in the Trust Fund shall be invested in accordance with section 9702 of title
			 31, United States Code, and any interest on, and proceeds from, any such
			 investment shall be available for expenditure in accordance with this Act and
			 the amendments made by this Act.
			(e)AdministrationNot
			 later than 180 days after the date of enactment of this Act, after providing
			 notice and an opportunity for public comment, the Secretary of the Treasury, in
			 consultation with the Secretary of the Interior and the Secretary of Commerce,
			 shall establish such procedures as the Secretary determines to be necessary to
			 deposit amounts in, and expend amounts from, the Trust Fund pursuant to this
			 Act, including—
				(1)procedures to
			 assess whether the programs and activities carried out under this Act and the
			 amendments made by this Act achieve compliance with applicable requirements,
			 including procedures by which the Secretary of the Treasury may determine
			 whether an expenditure by a Gulf Coast State or coastal political subdivision
			 (as those terms are defined in section 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321)) pursuant to such a program or activity achieves
			 compliance;
				(2)auditing
			 requirements to ensure that amounts in the Trust Fund are expended as intended;
			 and
				(3)procedures for
			 identification and allocation of funds available to the Secretary under other
			 provisions of law that may be necessary to pay the administrative expenses
			 directly attributable to the management of the Trust Fund.
				4.Gulf Coast
			 natural resources restoration and economic recoverySection 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (25)(B), by striking and at the end;
				(B)in paragraph
			 (26)(D), by striking the period at the end and inserting a semicolon;
			 and
				(C)by adding at the
			 end the following:
					
						(27)the term
				Chairperson means the Chairperson of the Council;
						(28)the term
				coastal political subdivision means any local political
				jurisdiction that is immediately below the State level of government, including
				a county, parish, or borough, with a coastline that is contiguous with any
				portion of the United States Gulf of Mexico;
						(29)the term
				Comprehensive Plan means the comprehensive plan developed by the
				Council pursuant to subsection (t);
						(30)the term
				Council means the Gulf Coast Ecosystem Restoration Council
				established pursuant to subsection (t);
						(31)the term
				Deepwater Horizon oil spill means the blowout and explosion of the
				mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
				2010, and resulting hydrocarbon releases into the environment;
						(32)the term
				Gulf Coast ecosystem means—
							(A)in the Gulf Coast
				States, the coastal zones (as that term is defined in section 304 of the
				Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) that border the Gulf of
				Mexico;
							(B)any adjacent land,
				water, and watersheds, that are within 25 miles of those coastal zones of the
				Gulf Coast States; and
							(C)all Federal waters
				in the Gulf of Mexico;
							(33)the term
				Gulf Coast State means any of the States of Alabama, Florida,
				Louisiana, Mississippi, and Texas; and
						(34)the term
				Trust Fund means the Gulf Coast Restoration Trust Fund established
				pursuant to section 3 of the Resources and
				Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the
				Gulf Coast States Act of
				2011.
						;
				(2)in subsection (s),
			 by inserting except as provided in subsection (t) before the
			 period at the end; and
			(3)by adding at the
			 end the following:
				
					(t)Gulf Coast
				restoration and recovery
						(1)State allocation
				and expenditures
							(A)In
				generalOf the total amounts made available in any fiscal year
				from the Trust Fund, 35 percent shall be available, in accordance with the
				requirements of this section, to the Gulf Coast States in equal shares for
				expenditure for ecological and economic restoration of the Gulf Coast ecosystem
				in accordance with this subsection.
							(B)Use of
				funds
								(i)Eligible
				activitiesAmounts provided to the Gulf States under this
				subsection may only be used to carry out 1 or more of the following
				activities:
									(I)Coastal
				restoration projects and activities, including conservation and coastal land
				acquisition.
									(II)Mitigation of
				damage to, and restoration of, fish, wildlife, or natural resources.
									(III)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan, including fisheries monitoring.
									(IV)Programs to
				promote tourism in a Gulf Coast State.
									(V)Programs to
				promote the consumption of seafood produced from the Gulf Coast
				ecosystem.
									(VI)Programs to
				promote education regarding the natural resources of the Gulf Coast
				ecosystem.
									(VII)Planning
				assistance.
									(VIII)Workforce
				development and job creation.
									(IX)Improvements to
				or upon State parks located in coastal areas affected by the Deepwater Horizon
				oil spill.
									(X)Mitigation of the
				ecological and economic impact of outer Continental Shelf activities and the
				impacts of the Deepwater Horizon oil spill or promotion of the long-term
				ecological or economic recovery of the Gulf Coast ecosystem through the funding
				of infrastructure projects.
									(XI)Coastal flood
				protection and infrastructure directly affected by coastal wetland losses,
				beach erosion, and the impacts of the Deepwater Horizon oil spill.
									(XII)Administrative
				costs of complying with this subsection.
									(ii)Limitation
									(I)In
				generalOf the amounts received by a Gulf State under this
				subsection not more than 3 percent may be used for administrative costs
				eligible under clause (i)(XII).
									(II)Prohibition on
				use for imported seafoodNone of the funds made available under
				this subsection shall be used for any program to support or promote imported
				seafood or any seafood product that is not harvested from the Gulf Coast
				ecosystem.
									(C)Coastal
				political subdivisions
								(i)In
				generalIn the case of a State where the coastal zone includes
				the entire State—
									(I)75 percent of
				funding shall be provided to the 8 counties that were disproportionately
				impacted by the Deepwater Horizon Oil Spill; and
									(II)25 percent shall
				be provided to nondisproportionately impacted counties within the State.
									(ii)LouisianaOf
				the total amounts made available to the State of Louisiana under this
				paragraph:
									(I)Seventy percent
				shall be provided directly to the State in accordance with this
				subsection.
									(II)Thirty percent
				shall be provided directly to parishes in the coastal zone (as defined in
				section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) of the
				State of Louisiana according to the following weighted formula:
										(aa)Forty percent
				based on the weighted average of miles of the parish shoreline oiled.
										(bb)Forty percent
				based on the weighted average of the population of the parish.
										(cc)Twenty percent
				based on the weighted average of the land mass of the parish.
										(iii)Conditions
									(I)Land use
				planAs a condition of receiving amounts allocated under clause
				(ii), the chief executive of the eligible parish shall certify to the Governor
				of the State that the parish has completed a comprehensive land use
				plan.
									(II)Other
				conditionsA coastal political subdivision receiving funding
				under this subsection shall meet all of the conditions in subparagraph
				(D).
									(D)ConditionsAs
				a condition of receiving amounts from the Trust Fund, a Gulf Coast State,
				including the entities described in subparagraph (E), or a coastal political
				subdivision shall—
								(i)agree to meet such
				conditions, including audit requirements, as the Secretary of the Treasury
				determines necessary to ensure that amounts disbursed from the Trust Fund will
				be used in accordance with this subsection;
								(ii)certify in such
				form and in such manner as the Secretary of the Treasury determines necessary
				that the project or program for which the Gulf Coast State or coastal political
				subdivision is requesting amounts—
									(I)is designed to
				restore and protect the natural resources, ecosystems, fisheries, marine and
				wildlife habitats, beaches, coastal wetlands, or economy of the Gulf
				Coast;
									(II)carries out 1 or
				more of the activities described in subparagraph (B)(i);
									(III)was selected
				based on meaningful input from the public, including broad-based participation
				from individuals, businesses, and nonprofit organizations; and
									(IV)in the case of a
				natural resource protection or restoration project, is based on the best
				available science;
									(iii)certify that the
				project or program and the awarding of a contract for the expenditure of
				amounts received under this subsection are consistent with the standard
				procurement rules and regulations governing a comparable project or program in
				that State, including all applicable competitive bidding and audit
				requirements; and
								(iv)develop and
				submit a multiyear implementation plan for use of those funds.
								(E)Approval by
				State entity, task force, or agencyThe following Gulf Coast
				State entities, task forces, or agencies shall carry out the duties of a Gulf
				Coast State pursuant to this paragraph:
								(i)Alabama
									(I)In
				generalIn the State of Alabama, the Alabama Gulf Coast Recovery
				Council, which shall be comprised of only the following:
										(aa)The Governor of
				Alabama, who shall also serve as Chairperson and preside over the meetings of
				the Alabama Gulf Coast Recovery Council.
										(bb)The Director of
				the Alabama State Port Authority, who shall also serve as Vice Chairperson and
				preside over the meetings of the Alabama Gulf Coast Recovery Council in the
				absence of the Chairperson.
										(cc)The Chairman of
				the Baldwin County Commission.
										(dd)The President of
				the Mobile County Commission.
										(ee)The Mayor of the
				city of Bayou La Batre.
										(ff)The Mayor of the
				town of Dauphin Island.
										(gg)The Mayor of the
				city of Fairhope.
										(hh)The Mayor of the
				city of Gulf Shores.
										(ii)The Mayor of the
				city of Mobile.
										(jj)The Mayor of the
				city of Orange Beach.
										(II)VoteEach
				member of the Alabama Gulf Coast Recovery Council shall be entitled to 1
				vote.
									(III)Majority
				voteAll decisions of the Alabama Gulf Coast Recovery Council
				shall be made by majority vote.
									(ii)LouisianaIn
				the State of Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana.
								(iii)MississippiIn
				the State of Mississippi, the Mississippi Department of Environmental
				Quality.
								(F)Compliance with
				eligible activitiesIf the Secretary of the Treasury determines
				that an expenditure by a Gulf Coast State or coastal political subdivision of
				amounts made available under this subsection does not meet 1 of the activities
				described in subparagraph (B)(i), the Secretary shall make no additional
				amounts from the Trust Fund available to that Gulf Coast State or coastal
				political subdivision until such time as an amount equal to the amount expended
				for the unauthorized use—
								(i)has been deposited
				by the Gulf Coast State or coastal political subdivision in the Trust Fund;
				or
								(ii)has been
				authorized by the Secretary of the Treasury for expenditure by the Gulf Coast
				State or coastal political subdivision for a project or program that meets the
				requirements of this subsection.
								(G)Compliance with
				conditionsIf the Secretary of the Treasury determines that a
				Gulf Coast State or coastal political subdivision does not meet the
				requirements of this subsection, including the conditions of subparagraph (D),
				where applicable, the Secretary of the Treasury shall make no amounts from the
				Trust Fund available to that Gulf Coast State or coastal political subdivision
				until all conditions of this subsection are met.
							(H)Public
				inputIn meeting any condition of this subsection, a Gulf Coast
				State may use an appropriate procedure for public consultation in that Gulf
				Coast State, including consulting with 1 or more established task forces or
				other entities, to develop recommendations for proposed projects and programs
				that would restore and protect the natural resources, ecosystems, fisheries,
				marine and wildlife habitats, beaches, coastal wetlands, and economy of the
				Gulf Coast.
							(I)Previously
				approved projects and programsA Gulf Coast State or coastal
				political subdivision shall be considered to have met the conditions of
				subparagraph (D) for a specific project or program if, before the date of
				enactment of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of 2011—
								(i)the Gulf Coast
				State or coastal political subdivision has established conditions for carrying
				out projects and programs that are substantively the same as the conditions
				described in subparagraph (D); and
								(ii)the applicable
				project or program carries out 1 or more of the activities described in
				subparagraph (B)(ii).
								(J)Consultation
				with CouncilIn carrying out this subsection, each Gulf Coast
				State shall seek the input of the Chairperson of the Council to identify
				large-scale projects that may be jointly supported by that Gulf Coast State and
				by the Council pursuant to the Comprehensive Plan with amounts provided under
				this subsection.
							(K)Non-Federal
				matching funds
								(i)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State from
				the Trust Fund to satisfy the non-Federal share of the cost of any project or
				program authorized by Federal law that meets the eligible use requirements
				under subparagraph (B)(i).
								(ii)Effect on other
				fundsThe use of funds made available from the Trust Fund to
				satisfy the non-Federal share of the cost of a project or program that meets
				the requirements of clause (i) shall not affect the priority in which other
				Federal funds are allocated or awarded.
								(L)Local
				preferenceIn awarding contracts to carry out a project or
				program under this subsection, a Gulf Coast State or coastal political
				subdivision may give a preference to individuals and companies that reside in,
				are headquartered in, or are principally engaged in business in, a Gulf Coast
				State.
							(M)Unused
				fundsAny Funds not identified in an implementation plan by a
				State or coastal political subdivision in accordance with subparagraph (D)(iv)
				shall remain in the Trust Fund until such time as the State or coastal
				political subdivision to which the funds have been allocated develops and
				submits a plan identifying uses for those funds in accordance with subparagraph
				(D)(iv).
							(N)Judicial
				reviewIf the Secretary of the Treasury determines that a Gulf
				Coast State or coastal political subdivision does not meet the requirements of
				this subsection, including the conditions of subparagraph (D), the Gulf Coast
				State or coastal political subdivision may obtain expedited judicial review
				within 90 days of that decision in a district court of the United States, of
				appropriate jurisdiction and venue, that is located within the State seeking
				such review.
							(2)Council
				establishment and allocation
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, 60 percent shall be disbursed to the Council to carry out
				the Comprehensive Plan.
							(B)Council
				expenditures
								(i)In
				generalIn accordance with this paragraph, the Council shall
				select, and the Council shall undertake, projects and programs that would
				restore and protect the natural resources, ecosystems, fisheries, marine and
				wildlife habitats, beaches, coastal wetlands, and economy of the Gulf
				Coast.
								(ii)Allocation and
				expenditure proceduresThe Secretary of the Treasury shall
				develop such conditions, including audit requirements, as the Secretary of the
				Treasury determines necessary to ensure that amounts disbursed from the Trust
				Fund to the Council to implement the Comprehensive Plan will be used in
				accordance with this paragraph.
								(iii)Administrative
				expensesOf the amounts received by the Council under this
				subsection, not more than 3 percent may be used for administrative
				expenses.
								(C)Gulf Coast
				Ecosystem Restoration Council
								(i)EstablishmentThere
				is established as an independent entity in the Federal Government a council to
				be known as the Gulf Coast Ecosystem Restoration Council.
								(ii)MembershipThe
				Council shall consist of the following members, or in the case of a Federal
				agency, a designee at the level of the Assistant Secretary or the
				equivalent:
									(I)The Chair of the
				Council on Environmental Quality.
									(II)The Secretary of
				the Interior.
									(III)The Secretary of
				the Army.
									(IV)The Secretary of
				Commerce.
									(V)The Administrator
				of the Environmental Protection Agency.
									(VI)The Secretary of
				Agriculture.
									(VII)The head of the
				department in which the Coast Guard is operating.
									(VIII)The Governor of
				the State of Alabama.
									(IX)The Governor of
				the State of Florida.
									(X)The Governor of
				the State of Louisiana.
									(XI)The Governor of
				the State of Mississippi.
									(XII)The Governor of
				the State of Texas.
									(iii)AlternateA
				Governor appointed to the Council by the President may designate an alternate
				to represent the Governor on the Council.
								(iv)ChairpersonFrom
				among the Federal agency members of the Council, the representatives of States
				on the Council shall select, and the President shall appoint, 1 Federal member
				to serve as Chairperson of the Council.
								(v)Presidential
				appointmentAll Council members shall be appointed by the
				President.
								(vi)Council
				actions
									(I)In
				generalSubject to subclause (IV), significant actions by the
				Council shall require the affirmative vote of the Federal Chairperson and a
				majority of the State members to be effective.
									(II)InclusionsSignificant
				actions include but are not limited to—
										(aa)approval of a
				Comprehensive Plan and future revisions to a Comprehensive Plan;
										(bb)approval of State
				plans pursuant to paragraph (3)(B)(iii); and
										(cc)approval of
				reports to Congress pursuant to clause (vii)(X).
										(III)QuorumA
				quorum of State members shall be required to be present for the Council to take
				any significant action.
									(IV)Affirmative
				vote requirement deemed metFor approval of State plans pursuant
				to paragraph (3)(B)(iv), the certification by a State member of the Council
				that the plan satisfies all requirements of clauses (i) and (ii) of paragraphs
				(3)(B), when joined by an affirmative vote of the Federal Chairperson of the
				Council, is deemed to satisfy the requirements for affirmative votes under
				subclause (I).
									(V)Public
				transparencyAppropriate actions of the Council, including votes
				on significant actions and associated deliberations, shall be made available to
				the public.
									(vii)Duties of
				CouncilThe Council shall—
									(I)develop the
				Comprehensive Plan, and future revisions to the Comprehensive Plan;
									(II)identify as soon
				as practicable the projects that—
										(aa)have been
				authorized prior to the date of enactment of this subsection but not yet
				commenced; and
										(bb)if implemented
				quickly, would restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, barrier islands, dunes, and
				coastal wetlands of the Gulf Coast ecosystem;
										(III)coordinate the
				development of consistent policies, strategies, plans, and activities by
				Federal agencies, State and local governments, and private sector entities for
				addressing the restoration and protection of the Gulf Coast ecosystem;
									(IV)establish such
				other advisory committee or committees as may be necessary to assist the
				Council, including to address public policy and scientific issues;
									(V)coordinate
				scientific and other research associated with restoration of the Gulf Coast
				ecosystem;
									(VI)seek to ensure
				that all policies, strategies, plans, and activities for addressing the
				restoration of the Gulf Coast ecosystem are based on the best available
				physical, ecological, and economic data;
									(VII)make
				recommendations to address the particular needs of especially economically and
				socially vulnerable populations;
									(VIII)develop
				standard terms to include in contracts for projects and programs awarded
				pursuant to the Comprehensive Plan that provide a preference to individuals and
				companies that reside in, are headquartered in, or are principally engaged in
				business in, a Gulf Coast State;
									(IX)prepare an
				integrated financial plan and recommendations for coordinated budget requests
				for the amounts proposed to be expended by the Federal agencies represented on
				the Council for projects and programs in the Gulf Coast States; and
									(X)submit an annual
				report to Congress that—
										(aa)summarizes the
				policies, strategies, plans, and activities for addressing the restoration and
				protection of the Gulf Coast ecosystem;
										(bb)describes the
				projects and programs being implemented to restore and protect the Gulf Coast
				ecosystem; and
										(cc)makes such
				recommendations to Congress for modifications of existing laws as the Council
				determines necessary to implement the Comprehensive Plan.
										(viii)Application
				of Federal Advisory Committee ActThe Council, or any other
				advisory committee established under this subsection, shall not be considered
				an advisory committee under the Federal Advisory Committee Act (5 U.S.C.
				App.).
								(D)Comprehensive
				Plan
								(i)Proposed
				plan
									(I)In
				generalNot later than 180 days after the date of enactment of
				the Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011, the Chairperson, on behalf of the Council, shall publish a
				proposed plan to restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, and coastal wetlands of the
				Gulf Coast ecosystem.
									(II)ContentsThe
				proposed plan described in subclause (I) shall include and incorporate the
				findings and information prepared by the President’s Gulf Coast Restoration
				Task Force.
									(ii)Publication
									(I)Initial
				planNot later than 1 year after date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011 and after notice and opportunity for public comment, the
				Chairperson, on behalf of the Council and after approval by the Council, shall
				publish in the Federal Register the initial Comprehensive Plan to restore and
				protect the natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
									(II)Cooperation
				with gulf coast restoration task forceThe Council shall develop
				the initial Comprehensive Plan in close coordination with the President’s Gulf
				Coast Restoration Task Force.
									(III)ConsiderationsIn
				developing the initial Comprehensive Plan, the Council shall consider all
				relevant findings or reports submitted by a center of excellence participating
				in the Gulf Coast Ecosystem Restoration Science, Monitoring, and Technology
				Program established pursuant to section 5(c) of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(IV)ContentsThe
				initial Comprehensive Plan shall include—
										(aa)such provisions
				as are necessary to fully incorporate in the Comprehensive Plan the strategy,
				projects, and programs recommended by the President’s Gulf Coast Restoration
				Task Force;
										(bb)a list of any
				project or program authorized prior to the date of enactment of this subsection
				but not yet commenced, the completion of which would further the purposes and
				goals of this subsection and of the Resources
				and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of
				the Gulf Coast States Act of 2011;
										(cc)a description of
				the manner in which amounts from the Trust Fund projected to be made available
				to the Council for the succeeding 10 years will be allocated; and
										(dd)subject to
				available funding in accordance with clause (iii), a prioritized list of
				specific projects and programs to be funded and carried out during the 3-year
				period immediately following the date of publication of the initial
				Comprehensive Plan, including a table that illustrates the distribution of
				projects and programs by Gulf Coast State.
										(V)Plan
				updatesThe Council shall update—
										(aa)the Comprehensive
				Plan every 5 years in a manner comparable to the manner established in this
				subsection for each 5-year period for which amounts are expected to be made
				available to the Gulf Coast States from the Trust Fund; and
										(bb)the 3-year list
				of projects and programs described in subclause (IV)(dd) annually.
										(iii)Restoration
				prioritiesExcept for projects and programs described in
				subclause (IV)(bb), in selecting projects and programs to include on the 3-year
				list described in subclause (IV)(dd), based on the best available science, the
				Council shall give highest priority to projects that address 1 or more of the
				following criteria:
									(I)Projects that are
				projected to make the greatest contribution to restoring and protecting the
				natural resources, ecosystems, fisheries, marine and wildlife habitats,
				beaches, and coastal wetlands of the Gulf Coast ecosystem, without regard to
				geographic location.
									(II)Large-scale
				projects and programs that are projected to substantially contribute to
				restoring and protecting the natural resources, ecosystems, fisheries, marine
				and wildlife habitats, beaches, and coastal wetlands of the Gulf Coast
				ecosystem.
									(III)Projects
				contained in existing Gulf Coast State comprehensive plans for the restoration
				and protection of natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
									(IV)Projects that
				restore long-term resiliency of the natural resources, ecosystems, fisheries,
				marine and wildlife habitats, beaches, and coastal wetlands most impacted by
				the Deepwater Horizon oil spill.
									(E)Implementation
								(i)In
				generalThe Council, acting through the member agencies and Gulf
				Coast States, may carry out projects and programs adopted in the Comprehensive
				Plan.
								(ii)Administrative
				responsibility
									(I)In
				generalPrimary authority and responsibility for each project and
				program included in the Comprehensive Plan shall be assigned by the Council to
				a Gulf Coast State represented on the Council or a Federal agency.
									(II)Transfer of
				amountsAmounts necessary to carry out each project or program
				included in the Comprehensive Plan shall be transferred by the Secretary of the
				Treasury from the Trust Fund to that Federal agency or Gulf Coast State as the
				project or program is implemented, subject to such conditions as the Secretary
				of the Treasury, in consultation with the Secretary of the Interior and the
				Secretary of Commerce, established pursuant to section 3 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(iii)Cost
				sharing
									(I)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State or
				coastal political subdivision from the Trust Fund to satisfy the non-Federal
				share of the cost of carrying a project or program that—
										(aa)is authorized by
				other Federal law; and
										(bb)meets the
				criteria of this paragraph.
										(II)Inclusion in
				Comprehensive PlanA project or program described in subclause
				(I) shall be selected and adopted by the Council as part of the Comprehensive
				Plan in the manner described in this paragraph.
									(F)CoordinationThe
				Council and the Federal members of the Council may develop Memorandums of
				Understanding establishing integrated funding and implementation plans among
				the member agencies and authorities.
							(3)Oil spill
				restoration impact allocation
							(A)In
				generalExcept as provided in paragraph (4), of the total amount
				made available to the Council under paragraph (2) in any fiscal year from the
				Trust Fund, 50 percent shall be disbursed by the Council as follows:
								(i)FormulaSubject
				to subparagraph (B), for each Gulf Coast State, the amount disbursed under this
				paragraph shall be based on a formula established by the Council by regulation
				that is based on a weighted average of the following criteria:
									(I)Forty percent
				based on the proportionate number of miles of shoreline in each Gulf Coast
				State that experienced oiling as of April 10, 2011, compared to the total
				number of miles of shoreline that experienced oiling as a result of the
				Deepwater Horizon oil spill.
									(II)Forty percent
				based on the inverse proportion of the average distance from the Deepwater
				Horizon oil rig to the nearest and farthest point of the shoreline that
				experienced oiling of each Gulf Coast State.
									(III)Twenty percent
				based on the average population in the 2010 decennial census of coastal
				counties bordering the Gulf of Mexico within each Gulf Coast State.
									(ii)Minimum
				allocationThe amount disbursed to a Gulf Coast State for each
				fiscal year under clause (i) shall be at least 5 percent of the total amounts
				made available under this paragraph.
								(B)Approval of
				projects and programs
								(i)In
				generalThe Council shall disburse amounts to the respective Gulf
				Coast States in accordance with the formula developed under subparagraph (A),
				subject to the condition that each Gulf Coast State submits a plan for the
				expenditure of amounts disbursed under this paragraph which meet the following
				criteria:
									(I)All projects,
				programs, and activities included in that plan are eligible activities pursuant
				to paragraph (1)(B)(i).
									(II)The projects,
				programs, and activities included in that plan contribute to the overall
				economic and ecological recovery of the Gulf Coast.
									(III)The plan takes
				into consideration the Comprehensive Plan and is consistent with its goals and
				objectives, as described in paragraph (2)(B)(i).
									(ii)Funding
									(I)In
				generalExcept as provided in subclause (II), the plan described
				in clause (i) may use not more than 25 percent of the funding made available
				for infrastructure projects eligible under subclauses (X) and (XI) of paragraph
				(1)(B)(i).
									(II)ExceptionThe
				plan described in clause (i) may propose to use more than 25 percent of the
				funding made available for infrastructure projects eligible under subclauses
				(X) and (XI) of paragraph (1)(B)(i) if the plan certifies that—
										(aa)ecosystem
				restoration needs in the State will be addressed by the projects in the
				proposed plan; and
										(bb)additional
				investment in infrastructure is required to mitigate the impacts of the
				Deepwater Horizon Oil Spill to the ecosystem or economy.
										(iii)DevelopmentThe
				plan described in clause (i) shall be developed by—
									(I)in the State of
				Alabama, the Alabama Gulf Coast Recovery Council established under paragraph
				(1)(E)(i);
									(II)in the State of
				Florida, the State or a consortia of local political subdivisions;
									(III)in the State of
				Louisiana, the Coastal Protection and Restoration Authority of Louisiana;
				and
									(IV)in the state of
				Texas, the Office of the Governor or an appointee of the Office of the
				Governor.
									(iv)ApprovalNot
				later than 60 days after the date on which a plan is submitted under clause
				(i), the Council shall approve or disapprove the plan based on the conditions
				of clause (i).
								(C)DisapprovalIf
				the Council disapproves a plan pursuant to subparagraph (B)(iv), the Council
				shall—
								(i)provide the
				reasons for disapproval in writing; and
								(ii)consult with the
				State to address any identified deficiencies with the State plan.
								(D)Failure to
				submit adequate planIf a State fails to submit an adequate plan
				under this subsection, any funds made available under this subsection shall
				remain in the Trust Fund until such date as a plan is submitted and approved
				pursuant to this subsection.
							(E)Judicial
				reviewIf the Council fails to approve or take action within 60
				days on a plan described in subparagraph (B)(iv), the State may obtain
				expedited judicial review within 90 days of that decision in a district court
				of the United States, of appropriate jurisdiction and venue, that is located
				within the State seeking such review.
							(4)Authorization of
				interest transfers
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, an amount equal to 50 percent of the interest earned by
				the Trust Fund and proceeds from investments made by the Trust Fund for the
				preceding fiscal year shall be transferred to the Gulf of Mexico Research
				Endowment established by subparagraph (B).
							(B)Gulf of Mexico
				Research Endowment
								(i)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the Gulf of Mexico Research
				Endowment, to be administered by the Secretary of Commerce, solely for
				use in providing long-term funding in accordance with section 5 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
								(ii)InvestmentAmounts
				in the Gulf of Mexico Research Endowment shall be invested in accordance with
				section 9602 of the Internal Revenue Code of 1986, and any interest on, and
				proceeds from, any such investment shall be available for expenditure and shall
				be allocated in equal portions to the Gulf Coast Ecosystem Restoration Science,
				Monitoring, and Technology Program and Fisheries Endowment established in
				section 5 of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of
				2011.
								.
			5.Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
				(2)Fisheries and
			 Ecosystem EndowmentThe term Fisheries and Ecosystem
			 Endowment means the endowment established by subsection (d).
				(3)ProgramThe
			 term Program means the Gulf Coast Ecosystem Restoration Science,
			 Observation, Monitoring, and Technology Program established by subsection
			 (b).
				(b)Establishment of
			 ProgramThere is established within the National Oceanic and
			 Atmospheric Administration a program to be known as the Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program, to be carried out by the Administrator.
			(c)Centers of
			 excellence
				(1)In
			 generalIn carrying out the Program, the Administrator shall make
			 grants in accordance with paragraph (2) to establish and operate 5 centers of
			 excellence, 1 of which shall be located in each of the States of Alabama,
			 Florida, Louisiana, Mississippi, and Texas.
				(2)Grants
					(A)In
			 generalThe Administrator shall use the amounts made available to
			 carry out this section to award competitive grants to nongovernmental entities
			 and consortia in the Gulf Coast region (including public and private
			 institutions of higher education) for the establishment of centers of
			 excellence as described in paragraph (1).
					(B)ApplicationTo
			 be eligible to receive a grant under this paragraph, an entity or consortium
			 described in subparagraph (A) shall submit to the Administrator an application
			 at such time, in such manner, and containing such information as the
			 Administrator determines to be appropriate.
					(C)PriorityIn
			 awarding grants under this paragraph, the Administrator shall give priority to
			 entities and consortia that demonstrate the ability to establish the broadest
			 cross-section of participants with interest and expertise in any discipline
			 described in paragraph (3) on which the proposed curriculum of the center of
			 excellence will be focused.
					(3)DisciplinesEach
			 center of excellence shall focus the curriculum of the center on science,
			 technology, and monitoring in at least 1 of the following disciplines:
					(A)Coastal and
			 deltaic sustainability, restoration and protection; including solutions and
			 technology that allow citizens to live safely and sustainably in a coastal
			 delta.
					(B)Coastal fisheries
			 and wildlife ecosystem research and monitoring.
					(C)Offshore energy
			 development, including research and technology to improve the sustainable and
			 safe development of energy resources.
					(D)Sustainable and
			 resilient growth, economic and commercial development in the Gulf Coast.
					(E)Comprehensive
			 observation, monitoring, and mapping of the Gulf of Mexico.
					(4)Coordination
			 with other programsThe Administrator shall develop a plan for
			 the coordination of projects and activities between the Program and other
			 existing Federal and State science and technology programs in the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas, as well as between the
			 centers of excellence.
				(d)Establishment of
			 Fisheries and Ecosystem Endowment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Council shall establish a fishery and ecosystem endowment to
			 ensure, to the maximum extent practicable, the long-term sustainability of the
			 ecosystem, fish stocks, fish habitat and the recreational, commercial, and
			 charter fishing industry in the Gulf of Mexico.
				(2)Expenditure of
			 fundsFor each fiscal year, amounts made available to carry out
			 this subsection may be expended for, with respect to the Gulf of Mexico—
					(A)marine and
			 estuarine research;
					(B)marine and
			 estuarine ecosystem monitoring;
					(C)data collection
			 and stock assessments;
					(D)pilot programs
			 for—
						(i)fishery
			 independent data; and
						(ii)reduction of
			 exploitation of spawning aggregations; and
						(E)cooperative
			 research.
					(3)Administration
			 and implementationThe Fisheries and Ecosystem Endowment shall be
			 administered by the Administrator of the National Oceanic and Atmospheric
			 Administration with guidance provided by the Regional Gulf of Mexico Fishery
			 Management Council.
				(4)Species
			 includedThe Fisheries and Ecosystem Endowment will include all
			 marine, estuarine, aquaculture, and fish and wildlife species in State and
			 Federal waters of the Gulf of Mexico.
				(5)Research
			 prioritiesIn distributing funding under this subsection,
			 priority shall be given to integrated, long-term projects that—
					(A)build on, or are
			 coordinated with, related research activities; and
					(B)address current or
			 anticipated marine ecosystem, fishery, or wildlife management information
			 needs.
					(6)DuplicationIn
			 carrying out this subsection, the Administrator shall seek to avoid duplication
			 of other research and monitoring activities.
				(e)FundingExcept
			 as provided in subsection (t)(4) of section 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321), of the total amount made available for each
			 fiscal year for the Gulf Coast Restoration Trust Fund established under section
			 3, 5 percent shall be allocated in equal portions to the Program and Fisheries
			 and Ecosystem Endowment established by this section.
			6.Effect
			(a)In
			 generalNothing in this Act
			 or any amendment made by this Act—
				(1)supersedes or otherwise affects any
			 provision of Federal law, including, in particular, laws providing recovery for
			 injury to natural resources under the Oil Pollution Act of 1990 (33 U.S.C. 2701
			 et seq.) and laws for the protection of public health and the environment;
			 or
				(2)applies to any
			 fine collected under section 311 of the Federal Water Pollution Control Act (33
			 U.S.C. 1321) for any incident other than the Deepwater Horizon oil
			 spill.
				(b)Use of
			 fundsFunds made available under this Act may be used only for
			 eligible activities specifically authorized by this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Resources and Ecosystems
			 Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
			 States Act of 2011.
		2.FindingsCongress finds that—
			(1)as a result of decades of
			 oil and gas development in the Gulf of Mexico, producing and nonproducing
			 States in the Gulf Coast region have borne substantial risks of environmental
			 damage and economic harm, all of which culminated with the explosion on, and
			 sinking of, the mobile offshore drilling unit Deepwater
			 Horizon;
			(2)the discharge of oil in
			 the Gulf of Mexico that began following the explosion on, and sinking of, the
			 mobile offshore drilling unit Deepwater Horizon has caused
			 substantial environmental destruction and economic harm to the people and
			 communities of the Gulf Coast region;
			(3)(A)in the report entitled
			 America’s Gulf Coast—A Long Term Recovery Plan after the Deepwater
			 Horizon Oil Spill, the Secretary of the Navy stated, “Together, the
			 Gulf’s tourism and commercial and recreational fishing industries contribute
			 tens of billions of dollars to the U.S. economy. More than 90 percent of the
			 nation’s offshore crude oil and natural gas is produced in the Gulf, and the
			 federal treasury receives roughly $4.5 billion dollars every year from offshore
			 leases and royalties. And it is in the Gulf of Mexico that nearly one third of
			 seafood production in the continental U.S. is harvested. America needs a
			 healthy and resilient Gulf Coast, one that can support the diverse economies,
			 communities, and cultures of the region.”;
				(B)to
			 address the needs of the Gulf Coast region, the Secretary of the Navy stated,
			 “It is recommended that the President urge Congress to pass legislation that
			 would dedicate a significant amount of any civil penalties recovered under the
			 Clean Water Act from parties responsible for the Deepwater Horizon oil spill to
			 those directly impacted by that spill.”; and
				(C)to mitigate local
			 challenges and help restore the resiliency of communities adversely affected by
			 the spill, the Secretary of the Navy stated that the legislation described in
			 subparagraph (B) should [b]uild economic development strategies around
			 community needs, and take particular efforts to address the needs of
			 disadvantaged, underserved, and resource constrained
			 communities;
				(4)in a final report to the
			 President, the National Commission on the BP Deepwater Horizon Oil Spill and
			 Offshore Drilling—
				(A)stated, “Estimates of the
			 cost of Gulf restoration, including but not limited to the Mississippi Delta,
			 vary widely, but according to testimony before the Commission, full restoration
			 of the Gulf will require $15 billion to $20 billion: a minimum of $500 million
			 annually for 30 years.”; and
				(B)like the Secretary of the
			 Navy, recommended that, to meet the needs described in subparagraph (A), a
			 substantial portion of applicable penalties under the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) be dedicated to long-term restoration of
			 the Gulf of Mexico;
				(5)taking into account the
			 risks borne by Gulf Coast States for decades of oil and gas development and the
			 environmental degradation suffered by the Gulf Coast ecosystem, the amounts
			 received by the United States as payment of administrative, civil, or criminal
			 penalties in connection with the explosion on, and sinking of, the mobile
			 offshore drilling unit Deepwater Horizon should be
			 expended—
				(A)to restore the natural
			 resources, ecosystems, fisheries, marine and wildlife habitats, beaches,
			 barrier islands, dunes, coastal wetlands, and economy of the Gulf Coast;
			 and
				(B)to address the associated
			 economic harm suffered by the people and communities of the region;
				(6)the projects and programs
			 authorized by this Act and the amendments made by this Act should be carried
			 out pursuant to contracts awarded in a manner that provides a preference to
			 individuals and entities that reside in, are headquartered in, or are
			 principally engaged in business in a Gulf Coast State; and
			(7)Federal, State, and local
			 officials should seek—
				(A)to leverage the financial
			 resources made available under this Act; and
				(B)to the maximum extent
			 practicable, to ensure that projects funded pursuant to this Act complement
			 efforts planned or in operation to revitalize the natural resources and
			 economic health of the Gulf Coast region.
				3.Gulf Coast Restoration
			 Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Gulf Coast Restoration Trust Fund (referred to in this
			 section as the Trust Fund), consisting of such amounts as are
			 deposited in the Trust Fund under this Act or any other provision of
			 law.
			(b)TransfersThe
			 Secretary of the Treasury shall deposit in the Trust Fund an amount equal to 80
			 percent of all administrative and civil penalties paid by responsible parties
			 after the date of enactment of this Act in connection with the explosion on,
			 and sinking of, the mobile offshore drilling unit Deepwater Horizon pursuant to
			 a court order, negotiated settlement, or other instrument in accordance with
			 section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
			(c)ExpendituresAmounts
			 in the Trust Fund, including interest earned on advances to the Trust Fund and
			 proceeds from investment under subsection (d), shall—
				(1)be available for
			 expenditure, without further appropriation, solely for the purpose and eligible
			 activities of this Act; and
				(2)remain available until
			 expended, without fiscal year limitation.
				(d)InvestmentAmounts
			 in the Trust Fund shall be invested in accordance with section 9702 of title
			 31, United States Code, and any interest on, and proceeds from, any such
			 investment shall be available for expenditure in accordance with this Act and
			 the amendments made by this Act.
			(e)AdministrationNot
			 later than 180 days after the date of enactment of this Act, after providing
			 notice and an opportunity for public comment, the Secretary of the Treasury, in
			 consultation with the Secretary of the Interior and the Secretary of Commerce,
			 shall establish such procedures as the Secretary determines to be necessary to
			 deposit amounts in, and expend amounts from, the Trust Fund pursuant to this
			 Act, including—
				(1)procedures to assess
			 whether the programs and activities carried out under this Act and the
			 amendments made by this Act achieve compliance with applicable requirements,
			 including procedures by which the Secretary of the Treasury may determine
			 whether an expenditure by a Gulf Coast State or coastal political subdivision
			 (as those terms are defined in section 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321)) pursuant to such a program or activity achieves
			 compliance;
				(2)auditing requirements to
			 ensure that amounts in the Trust Fund are expended as intended; and
				(3)procedures for
			 identification and allocation of funds available to the Secretary under other
			 provisions of law that may be necessary to pay the administrative expenses
			 directly attributable to the management of the Trust Fund.
				4.Gulf Coast natural
			 resources restoration and economic recoverySection 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321) is amended—
			(1)in subsection (a)—
				(A)in paragraph (25)(B), by
			 striking and at the end;
				(B)in paragraph (26)(D), by
			 striking the period at the end and inserting a semicolon; and
				(C)by adding at the end the
			 following:
					
						(27)the term
				Chairperson means the Chairperson of the Council;
						(28)the term coastal
				political subdivision means any local political jurisdiction that is
				immediately below the State level of government, including a county, parish, or
				borough, with a coastline that is contiguous with any portion of the United
				States Gulf of Mexico;
						(29)the term
				Comprehensive Plan means the comprehensive plan developed by the
				Council pursuant to subsection (t);
						(30)the term
				Council means the Gulf Coast Ecosystem Restoration Council
				established pursuant to subsection (t);
						(31)the term Deepwater
				Horizon oil spill means the blowout and explosion of the mobile offshore
				drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting
				hydrocarbon releases into the environment;
						(32)the term Gulf
				Coast ecosystem means—
							(A)in the Gulf Coast States,
				the coastal zones (as that term is defined in section 304 of the Coastal Zone
				Management Act of 1972 (16 U.S.C. 1453), except that, in this section, the term
				coastal zones includes land within the coastal zones that is
				held in trust by, or the use of which is by law subject solely to the
				discretion of, the Federal Government or officers or agents of the Federal
				Government) that border the Gulf of Mexico;
							(B)any adjacent land, water,
				and watersheds, that are within 25 miles of the coastal zones described in
				subparagraph (A) of the Gulf Coast States; and
							(C)all Federal waters in the
				Gulf of Mexico;
							(33)the term Gulf
				Coast State means any of the States of Alabama, Florida, Louisiana,
				Mississippi, and Texas; and
						(34)the term Trust
				Fund means the Gulf Coast Restoration Trust Fund established pursuant to
				section 3 of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of
				2011.
						;
				(2)in subsection (s), by
			 inserting except as provided in subsection (t) before the period
			 at the end; and
			(3)by adding at the end the
			 following:
				
					(t)Gulf Coast restoration
				and recovery
						(1)State allocation and
				expenditures
							(A)In
				generalOf the total amounts made available in any fiscal year
				from the Trust Fund, 35 percent shall be available, in accordance with the
				requirements of this section, to the Gulf Coast States in equal shares for
				expenditure for ecological and economic restoration of the Gulf Coast ecosystem
				in accordance with this subsection.
							(B)Use of funds
								(i)Eligible
				activitiesAmounts provided to the Gulf States under this
				subsection may only be used to carry out 1 or more of the following
				activities:
									(I)Coastal restoration
				projects and activities, including conservation and coastal land
				acquisition.
									(II)Mitigation of damage to,
				and restoration of, fish, wildlife, or natural resources.
									(III)Implementation of a
				federally approved marine, coastal, or comprehensive conservation management
				plan, including fisheries monitoring.
									(IV)Programs to promote
				tourism in a Gulf Coast State, including recreational fishing.
									(V)Programs to promote the
				consumption of seafood produced from the Gulf Coast ecosystem.
									(VI)Programs to promote
				education regarding the natural resources of the Gulf Coast ecosystem.
									(VII)Planning
				assistance.
									(VIII)Workforce development
				and job creation.
									(IX)Improvements to or upon
				State parks located in coastal areas affected by the Deepwater Horizon oil
				spill.
									(X)Mitigation of the
				ecological and economic impact of outer Continental Shelf activities and the
				impacts of the Deepwater Horizon oil spill or promotion of the long-term
				ecological or economic recovery of the Gulf Coast ecosystem through the funding
				of infrastructure projects.
									(XI)Coastal flood protection
				and infrastructure directly affected by coastal wetland losses, beach erosion,
				or the impacts of the Deepwater Horizon oil spill.
									(XII)Administrative costs of
				complying with this subsection.
									(ii)Limitation
									(I)In
				generalOf the amounts received by a Gulf State under this
				subsection not more than 3 percent may be used for administrative costs
				eligible under clause (i)(XII).
									(II)Prohibition on use for
				imported seafoodNone of the funds made available under this
				subsection shall be used for any program to support or promote imported seafood
				or any seafood product that is not harvested from the Gulf Coast
				ecosystem.
									(C)Coastal political
				subdivisions
								(i)In
				generalIn the case of a State where the coastal zone includes
				the entire State—
									(I)75 percent of funding
				shall be provided to the 8 disproportionally affected counties impacted by the
				Deepwater Horizon Oil Spill; and
									(II)25 percent shall be
				provided to nondisproportionately impacted counties within the State.
									(ii)LouisianaOf
				the total amounts made available to the State of Louisiana under this
				paragraph:
									(I)70 percent shall be
				provided directly to the State in accordance with this subsection.
									(II)30 percent shall be
				provided directly to parishes in the coastal zone (as defined in section 304 of
				the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)) of the State of
				Louisiana according to the following weighted formula:
										(aa)40 percent based on the
				weighted average of miles of the parish shoreline oiled.
										(bb)40 percent based on the
				weighted average of the population of the parish.
										(cc)20 percent based on the
				weighted average of the land mass of the parish.
										(iii)Conditions
									(I)Land use
				planAs a condition of receiving amounts allocated under clause
				(ii), the chief executive of the eligible parish shall certify to the Governor
				of the State that the parish has completed a comprehensive land use
				plan.
									(II)Other
				conditionsA coastal political subdivision receiving funding
				under this subsection shall meet all of the conditions in subparagraph
				(D).
									(D)ConditionsAs
				a condition of receiving amounts from the Trust Fund, a Gulf Coast State,
				including the entities described in subparagraph (E), or a coastal political
				subdivision shall—
								(i)agree to meet such
				conditions, including audit requirements, as the Secretary of the Treasury
				determines necessary to ensure that amounts disbursed from the Trust Fund will
				be used in accordance with this subsection;
								(ii)certify in such form and
				in such manner as the Secretary of the Treasury determines necessary that the
				project or program for which the Gulf Coast State or coastal political
				subdivision is requesting amounts—
									(I)is designed to restore
				and protect the natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, coastal wetlands, or economy of the Gulf Coast;
									(II)carries out 1 or more of
				the activities described in subparagraph (B)(i);
									(III)was selected based on
				meaningful input from the public, including broad-based participation from
				individuals, businesses, and nonprofit organizations; and
									(IV)in the case of a natural
				resource protection or restoration project, is based on the best available
				science;
									(iii)certify that the
				project or program and the awarding of a contract for the expenditure of
				amounts received under this subsection are consistent with the standard
				procurement rules and regulations governing a comparable project or program in
				that State, including all applicable competitive bidding and audit
				requirements; and
								(iv)develop and submit a
				multiyear implementation plan for use of those funds.
								(E)Approval by State
				entity, task force, or agencyThe following Gulf Coast State
				entities, task forces, or agencies shall carry out the duties of a Gulf Coast
				State pursuant to this paragraph:
								(i)Alabama
									(I)In
				generalIn the State of Alabama, the Alabama Gulf Coast Recovery
				Council, which shall be comprised of only the following:
										(aa)The Governor of Alabama,
				who shall also serve as Chairperson and preside over the meetings of the
				Alabama Gulf Coast Recovery Council.
										(bb)The Director of the
				Alabama State Port Authority, who shall also serve as Vice Chairperson and
				preside over the meetings of the Alabama Gulf Coast Recovery Council in the
				absence of the Chairperson.
										(cc)The Chairman of the
				Baldwin County Commission.
										(dd)The President of the
				Mobile County Commission.
										(ee)The Mayor of the city of
				Bayou La Batre.
										(ff)The Mayor of the town of
				Dauphin Island.
										(gg)The Mayor of the city of
				Fairhope.
										(hh)The Mayor of the city of
				Gulf Shores.
										(ii)The Mayor of the city of
				Mobile.
										(jj)The Mayor of the city of
				Orange Beach.
										(II)VoteEach
				member of the Alabama Gulf Coast Recovery Council shall be entitled to 1
				vote.
									(III)Majority
				voteAll decisions of the Alabama Gulf Coast Recovery Council
				shall be made by majority vote.
									(ii)LouisianaIn
				the State of Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana.
								(iii)MississippiIn
				the State of Mississippi, the Mississippi Department of Environmental
				Quality.
								(F)Compliance with
				eligible activitiesIf the Secretary of the Treasury determines
				that an expenditure by a Gulf Coast State or coastal political subdivision of
				amounts made available under this subsection does not meet 1 of the activities
				described in subparagraph (B)(i), the Secretary shall make no additional
				amounts from the Trust Fund available to that Gulf Coast State or coastal
				political subdivision until such time as an amount equal to the amount expended
				for the unauthorized use—
								(i)has been deposited by the
				Gulf Coast State or coastal political subdivision in the Trust Fund; or
								(ii)has been authorized by
				the Secretary of the Treasury for expenditure by the Gulf Coast State or
				coastal political subdivision for a project or program that meets the
				requirements of this subsection.
								(G)Compliance with
				conditionsIf the Secretary of the Treasury determines that a
				Gulf Coast State or coastal political subdivision does not meet the
				requirements of this subsection, including the conditions of subparagraph (D),
				where applicable, the Secretary of the Treasury shall make no amounts from the
				Trust Fund available to that Gulf Coast State or coastal political subdivision
				until all conditions of this subsection are met.
							(H)Public
				inputIn meeting any condition of this subsection, a Gulf Coast
				State may use an appropriate procedure for public consultation in that Gulf
				Coast State, including consulting with 1 or more established task forces or
				other entities, to develop recommendations for proposed projects and programs
				that would restore and protect the natural resources, ecosystems, fisheries,
				marine and wildlife habitats, beaches, coastal wetlands, and economy of the
				Gulf Coast.
							(I)Previously approved
				projects and programsA Gulf Coast State or coastal political
				subdivision shall be considered to have met the conditions of subparagraph (D)
				for a specific project or program if, before the date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011—
								(i)the Gulf Coast State or
				coastal political subdivision has established conditions for carrying out
				projects and programs that are substantively the same as the conditions
				described in subparagraph (D); and
								(ii)the applicable project
				or program carries out 1 or more of the activities described in subparagraph
				(B)(ii).
								(J)Consultation with
				CouncilIn carrying out this subsection, each Gulf Coast State
				shall seek the input of the Chairperson of the Council to identify large-scale
				projects that may be jointly supported by that Gulf Coast State and by the
				Council pursuant to the Comprehensive Plan with amounts provided under this
				subsection.
							(K)Non-Federal matching
				funds
								(i)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State from
				the Trust Fund to satisfy the non-Federal share of the cost of any project or
				program authorized by Federal law that meets the eligible use requirements
				under subparagraph (B)(i).
								(ii)Effect on other
				fundsThe use of funds made available from the Trust Fund to
				satisfy the non-Federal share of the cost of a project or program that meets
				the requirements of clause (i) shall not affect the priority in which other
				Federal funds are allocated or awarded.
								(L)Local
				preferenceIn awarding contracts to carry out a project or
				program under this subsection, a Gulf Coast State or coastal political
				subdivision may give a preference to individuals and companies that reside in,
				are headquartered in, or are principally engaged in business in, a Gulf Coast
				State.
							(M)Unused
				fundsAny Funds not identified in an implementation plan by a
				State or coastal political subdivision in accordance with subparagraph (D)(iv)
				shall remain in the Trust Fund until such time as the State or coastal
				political subdivision to which the funds have been allocated develops and
				submits a plan identifying uses for those funds in accordance with subparagraph
				(D)(iv).
							(N)Judicial
				reviewIf the Secretary of the Treasury determines that a Gulf
				Coast State or coastal political subdivision does not meet the requirements of
				this subsection, including the conditions of subparagraph (D), the Gulf Coast
				State or coastal political subdivision may obtain expedited judicial review
				within 90 days of that decision in a district court of the United States, of
				appropriate jurisdiction and venue, that is located within the State seeking
				such review.
							(2)Council establishment
				and allocation
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, 60 percent shall be disbursed to the Council to carry out
				the Comprehensive Plan.
							(B)Council
				expenditures
								(i)In
				generalIn accordance with this paragraph, the Council shall
				expend funds made available from the Trust Fund to undertake projects and
				programs that would restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, coastal wetlands, and economy
				of the Gulf Coast.
								(ii)Allocation and
				expenditure proceduresThe Secretary of the Treasury shall
				develop such conditions, including audit requirements, as the Secretary of the
				Treasury determines necessary to ensure that amounts disbursed from the Trust
				Fund to the Council to implement the Comprehensive Plan will be used in
				accordance with this paragraph.
								(iii)Administrative
				expensesOf the amounts received by the Council under this
				subsection, not more than 3 percent may be used for administrative expenses,
				including staff.
								(C)Gulf Coast Ecosystem
				Restoration Council
								(i)EstablishmentThere
				is established as an independent entity in the Federal Government a council to
				be known as the Gulf Coast Ecosystem Restoration Council.
								(ii)MembershipThe
				Council shall consist of the following members, or in the case of a Federal
				agency, a designee at the level of the Assistant Secretary or the
				equivalent:
									(I)The Chair of the Council
				on Environmental Quality.
									(II)The Secretary of the
				Interior.
									(III)The Secretary of the
				Army.
									(IV)The Secretary of
				Commerce.
									(V)The Administrator of the
				Environmental Protection Agency.
									(VI)The Secretary of
				Agriculture.
									(VII)The head of the
				department in which the Coast Guard is operating.
									(VIII)The Governor of the
				State of Alabama.
									(IX)The Governor of the
				State of Florida.
									(X)The Governor of the State
				of Louisiana.
									(XI)The Governor of the
				State of Mississippi.
									(XII)The Governor of the
				State of Texas.
									(iii)AlternateA
				Governor appointed to the Council by the President may designate an alternate
				to represent the Governor on the Council and vote on behalf of the
				Governor.
								(iv)ChairpersonFrom
				among the Federal agency members of the Council, the representatives of States
				on the Council shall select, and the President shall appoint, 1 Federal member
				to serve as Chairperson of the Council.
								(v)Presidential
				appointmentAll Council members shall be appointed by the
				President.
								(vi)Council
				actions
									(I)In
				generalSubject to subclause (IV), significant actions by the
				Council shall require the affirmative vote of the Federal Chairperson and a
				majority of the State members to be effective.
									(II)InclusionsSignificant
				actions include but are not limited to—
										(aa)approval of a
				Comprehensive Plan and future revisions to a Comprehensive Plan;
										(bb)approval of State plans
				pursuant to paragraph (3)(B)(iv); and
										(cc)approval of reports to
				Congress pursuant to clause (vii)(X).
										(III)QuorumA
				quorum of State members shall be required to be present for the Council to take
				any significant action.
									(IV)Affirmative vote
				requirement deemed metFor approval of State plans pursuant to
				paragraph (3)(B)(iv), the certification by a State member of the Council that
				the plan satisfies all requirements of clauses (i) and (ii) of paragraphs
				(3)(B), when joined by an affirmative vote of the Federal Chairperson of the
				Council, is deemed to satisfy the requirements for affirmative votes under
				subclause (I).
									(V)Public
				transparencyAppropriate actions of the Council, including votes
				on significant actions and associated deliberations, shall be made available to
				the public.
									(vii)Duties of
				CouncilThe Council shall—
									(I)develop the Comprehensive
				Plan, and future revisions to the Comprehensive Plan;
									(II)identify as soon as
				practicable the projects that—
										(aa)have been authorized
				prior to the date of enactment of this subsection but not yet commenced;
				and
										(bb)if implemented quickly,
				would restore and protect the natural resources, ecosystems, fisheries, marine
				and wildlife habitats, beaches, barrier islands, dunes, and coastal wetlands of
				the Gulf Coast ecosystem;
										(III)coordinate the
				development of consistent policies, strategies, plans, and activities by
				Federal agencies, State and local governments, and private sector entities for
				addressing the restoration and protection of the Gulf Coast ecosystem;
									(IV)establish such other
				advisory committee or committees as may be necessary to assist the Council,
				including a scientific advisory committee and a committee to advise the Council
				on public policy issues;
									(V)coordinate scientific and
				other research associated with restoration of the Gulf Coast ecosystem,
				including research, observation, and monitoring carried out pursuant to section
				5 of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of 2011;
									(VI)seek to ensure that all
				policies, strategies, plans, and activities for addressing the restoration of
				the Gulf Coast ecosystem are based on the best available physical, ecological,
				and economic data;
									(VII)make recommendations to
				address the particular needs of especially economically and socially vulnerable
				populations;
									(VIII)develop standard terms
				to include in contracts for projects and programs awarded pursuant to the
				Comprehensive Plan that provide a preference to individuals and companies that
				reside in, are headquartered in, or are principally engaged in business in, a
				Gulf Coast State;
									(IX)prepare an integrated
				financial plan and recommendations for coordinated budget requests for the
				amounts proposed to be expended by the Federal agencies represented on the
				Council for projects and programs in the Gulf Coast States;
									(X)submit to Congress an
				annual report that—
										(aa)summarizes the policies,
				strategies, plans, and activities for addressing the restoration and protection
				of the Gulf Coast ecosystem;
										(bb)describes the projects
				and programs being implemented to restore and protect the Gulf Coast ecosystem;
				and
										(cc)makes such
				recommendations to Congress for modifications of existing laws as the Council
				determines necessary to implement the Comprehensive Plan; and
										(XI)submit to Congress a
				final report on the date on which all funds made available to the Council are
				expended.
									(viii)Application of
				Federal Advisory Committee ActThe Council, or any other advisory
				committee established under this subsection, shall not be considered an
				advisory committee under the Federal Advisory Committee Act (5 U.S.C.
				App.).
								(D)Comprehensive
				Plan
								(i)Proposed plan
									(I)In
				generalNot later than 180 days after the date of enactment of
				the Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011, the Chairperson, on behalf of the Council, shall publish a
				proposed plan to restore and protect the natural resources, ecosystems,
				fisheries, marine and wildlife habitats, beaches, and coastal wetlands of the
				Gulf Coast ecosystem.
									(II)ContentsThe
				proposed plan described in subclause (I) shall include and incorporate the
				findings and information prepared by the President’s Gulf Coast Restoration
				Task Force.
									(ii)Publication
									(I)Initial
				planNot later than 1 year after date of enactment of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011 and after notice and opportunity for public comment, the
				Chairperson, on behalf of the Council and after approval by the Council, shall
				publish in the Federal Register the initial Comprehensive Plan to restore and
				protect the natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
									(II)Cooperation with gulf
				coast restoration task forceThe Council shall develop the
				initial Comprehensive Plan in close coordination with the President’s Gulf
				Coast Restoration Task Force.
									(III)ConsiderationsIn
				developing the initial Comprehensive Plan and subsequent updates, the Council
				shall consider all relevant findings, reports, or research prepared or funded
				by a center of excellence or the Gulf Fisheries and Ecosystem Endowment
				established pursuant to the Gulf Coast Ecosystem Restoration Science,
				Monitoring, and Technology Program under section 5 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(IV)ContentsThe
				initial Comprehensive Plan shall include—
										(aa)such provisions as are
				necessary to fully incorporate in the Comprehensive Plan the strategy,
				projects, and programs recommended by the President’s Gulf Coast Restoration
				Task Force;
										(bb)a list of any project or
				program authorized prior to the date of enactment of this subsection but not
				yet commenced, the completion of which would further the purposes and goals of
				this subsection and of the Resources and
				Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the
				Gulf Coast States Act of 2011;
										(cc)a description of the
				manner in which amounts from the Trust Fund projected to be made available to
				the Council for the succeeding 10 years will be allocated; and
										(dd)subject to available
				funding in accordance with clause (iii), a prioritized list of specific
				projects and programs to be funded and carried out during the 3-year period
				immediately following the date of publication of the initial Comprehensive
				Plan, including a table that illustrates the distribution of projects and
				programs by Gulf Coast State.
										(V)Plan
				updatesThe Council shall update—
										(aa)the Comprehensive Plan
				every 5 years in a manner comparable to the manner established in this
				subsection for each 5-year period for which amounts are expected to be made
				available to the Gulf Coast States from the Trust Fund; and
										(bb)the 3-year list of
				projects and programs described in subclause (IV)(dd) annually.
										(iii)Restoration
				prioritiesExcept for projects and programs described in
				subclause (IV)(bb), in selecting projects and programs to include on the 3-year
				list described in subclause (IV)(dd), based on the best available science, the
				Council shall give highest priority to projects that address 1 or more of the
				following criteria:
									(I)Projects that are
				projected to make the greatest contribution to restoring and protecting the
				natural resources, ecosystems, fisheries, marine and wildlife habitats,
				beaches, and coastal wetlands of the Gulf Coast ecosystem, without regard to
				geographic location.
									(II)Large-scale projects and
				programs that are projected to substantially contribute to restoring and
				protecting the natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
									(III)Projects contained in
				existing Gulf Coast State comprehensive plans for the restoration and
				protection of natural resources, ecosystems, fisheries, marine and wildlife
				habitats, beaches, and coastal wetlands of the Gulf Coast ecosystem.
									(IV)Projects that restore
				long-term resiliency of the natural resources, ecosystems, fisheries, marine
				and wildlife habitats, beaches, and coastal wetlands most impacted by the
				Deepwater Horizon oil spill.
									(E)Implementation
								(i)In
				generalThe Council, acting through the member agencies and Gulf
				Coast States, shall expend funds made available from the Trust Fund to carry
				out projects and programs adopted in the Comprehensive Plan.
								(ii)Administrative
				responsibility
									(I)In
				generalPrimary authority and responsibility for each project and
				program included in the Comprehensive Plan shall be assigned by the Council to
				a Gulf Coast State represented on the Council or a Federal agency.
									(II)Transfer of
				amountsAmounts necessary to carry out each project or program
				included in the Comprehensive Plan shall be transferred by the Secretary of the
				Treasury from the Trust Fund to that Federal agency or Gulf Coast State as the
				project or program is implemented, subject to such conditions as the Secretary
				of the Treasury, in consultation with the Secretary of the Interior and the
				Secretary of Commerce, established pursuant to section 3 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
									(iii)Cost sharing
									(I)In
				generalA Gulf Coast State or coastal political subdivision may
				use, in whole or in part, amounts made available to that Gulf Coast State or
				coastal political subdivision from the Trust Fund to satisfy the non-Federal
				share of the cost of carrying a project or program that—
										(aa)is authorized by other
				Federal law; and
										(bb)meets the criteria of
				subparagraph (D).
										(II)Inclusion in
				Comprehensive PlanA project or program described in subclause
				(I) that meets the criteria for inclusion in the Comprehensive Plan described
				in subparagraph (D) shall be selected and adopted by the Council as part of the
				Comprehensive Plan in the manner described in subparagraph (D).
									(F)CoordinationThe
				Council and the Federal members of the Council may develop Memorandums of
				Understanding establishing integrated funding and implementation plans among
				the member agencies and authorities.
							(G)TerminationThe
				Council shall terminate on the date on which the report described in
				subparagraph (C)(vii)(XI) is submitted to Congress.
							(3)Oil spill restoration
				impact allocation
							(A)In
				generalExcept as provided in paragraph (4), of the total amount
				made available to the Council under paragraph (2) in any fiscal year from the
				Trust Fund, 50 percent shall be disbursed by the Council as follows:
								(i)FormulaSubject
				to subparagraph (B), for each Gulf Coast State, the amount disbursed under this
				paragraph shall be based on a formula established by the Council by regulation
				that is based on a weighted average of the following criteria:
									(I)40 percent based on the
				proportionate number of miles of shoreline in each Gulf Coast State that
				experienced oiling as of April 10, 2011, compared to the total number of miles
				of shoreline that experienced oiling as a result of the Deepwater Horizon oil
				spill.
									(II)40 percent based on the
				inverse proportion of the average distance from the Deepwater Horizon oil rig
				to the nearest and farthest point of the shoreline that experienced oiling of
				each Gulf Coast State.
									(III)20 percent based on the
				average population in the 2010 decennial census of coastal counties bordering
				the Gulf of Mexico within each Gulf Coast State.
									(ii)Minimum
				allocationThe amount disbursed to a Gulf Coast State for each
				fiscal year under clause (i) shall be at least 5 percent of the total amounts
				made available under this paragraph.
								(B)Approval of projects
				and programs
								(i)In
				generalThe Council shall disburse amounts to the respective Gulf
				Coast States in accordance with the formula developed under subparagraph (A)
				for projects, programs, and activities that will improve the ecosystems or
				economy of the Gulf Coast, subject to the condition that each Gulf Coast State
				submits a plan for the expenditure of amounts disbursed under this paragraph
				which meet the following criteria:
									(I)All projects, programs,
				and activities included in that plan are eligible activities pursuant to
				paragraph (1)(B)(i).
									(II)The projects, programs,
				and activities included in that plan contribute to the overall economic and
				ecological recovery of the Gulf Coast.
									(III)The plan takes into
				consideration the Comprehensive Plan and is consistent with its goals and
				objectives, as described in paragraph (2)(B)(i).
									(ii)Funding
									(I)In
				generalExcept as provided in subclause (II), the plan described
				in clause (i) may use not more than 25 percent of the funding made available
				for infrastructure projects eligible under subclauses (X) and (XI) of paragraph
				(1)(B)(i).
									(II)ExceptionThe
				plan described in clause (i) may propose to use more than 25 percent of the
				funding made available for infrastructure projects eligible under subclauses
				(X) and (XI) of paragraph (1)(B)(i) if the plan certifies that—
										(aa)ecosystem restoration
				needs in the State will be addressed by the projects in the proposed plan;
				and
										(bb)additional investment in
				infrastructure is required to mitigate the impacts of the Deepwater Horizon Oil
				Spill to the ecosystem or economy.
										(iii)DevelopmentThe
				plan described in clause (i) shall be developed by—
									(I)in the State of Alabama,
				the Alabama Gulf Coast Recovery Council established under paragraph
				(1)(E)(i);
									(II)in the State of Florida,
				a consortia of local political subdivisions that includes at least 1
				representative of each disproportionally affected county;
									(III)in the State of
				Louisiana, the Coastal Protection and Restoration Authority of
				Louisiana;
									(IV)in the State of
				Mississippi, the Office of the Governor or an appointee of the Office of the
				Governor; and
									(V)in the State of Texas,
				the Office of the Governor or an appointee of the Office of the
				Governor.
									(iv)ApprovalNot
				later than 60 days after the date on which a plan is submitted under clause
				(i), the Council shall approve or disapprove the plan based on the conditions
				of clause (i).
								(C)DisapprovalIf
				the Council disapproves a plan pursuant to subparagraph (B)(iv), the Council
				shall—
								(i)provide the reasons for
				disapproval in writing; and
								(ii)consult with the State
				to address any identified deficiencies with the State plan.
								(D)Failure to submit
				adequate planIf a State fails to submit an adequate plan under
				this subsection, any funds made available under this subsection shall remain in
				the Trust Fund until such date as a plan is submitted and approved pursuant to
				this subsection.
							(E)Judicial
				reviewIf the Council fails to approve or take action within 60
				days on a plan described in subparagraph (B)(iv), the State may obtain
				expedited judicial review within 90 days of that decision in a district court
				of the United States, of appropriate jurisdiction and venue, that is located
				within the State seeking such review.
							(4)Authorization of
				interest transfers
							(A)In
				generalOf the total amount made available in any fiscal year
				from the Trust Fund, an amount equal to the interest earned by the Trust Fund
				and proceeds from investments made by the Trust Fund in the preceding fiscal
				year—
								(i)50 percent shall be
				transferred to the National Endowment for Oceans in subparagraph (B);
				and
								(ii)50 percent shall be
				transferred to the Gulf of Mexico Research Endowment in subparagraph
				(C).
								(B)National endowment for
				the oceans
								(i)Establishment
									(I)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the National Endowment for the
				Oceans, consisting of such amounts as may be appropriated or credited
				to the National Endowment for the Oceans.
									(II)InvestmentAmounts
				in the National Endowment for the Oceans shall be invested in accordance with
				section 9602 of the Internal Revenue Code of 1986, and any interest on, and
				proceeds from, any such investment shall be available for expenditure in
				accordance with this subparagraph.
									(ii)TrusteeThe
				trustee for the National Endowment for the Oceans shall be the Secretary of
				Commerce.
								(iii)Allocation of
				funds
									(I)In
				generalEach fiscal year, the Secretary shall allocate, at a
				minimum, an amount equal to the interest earned by the National Endowment for
				the Oceans in the preceding fiscal year, and may distribute an amount equal to
				up to 10 percent of the total amounts in the National Endowment for the
				Oceans—
										(aa)to allocate funding to
				coastal states (as defined in section 304 of the Marine Resources and
				Engineering Development Act of 1966 (16 U.S.C. 1453)) and affected Indian
				tribes;
										(bb)to make grants to
				regional ocean and coastal planning bodies; and
										(cc)to develop and implement
				a National Grant Program for Oceans and Coastal Waters.
										(II)Program
				adjustmentsEach fiscal year where the amount described in
				subparagraph (A)(i) does not exceed $100,000,000, the Secretary may elect to
				fund only the grant program established in subclause (I)(cc).
									(iv)Eligible
				activitiesFunds deposited in the National Endowment for the
				Oceans may be allocated by the Secretary only to fund grants for programs and
				activities intended to restore, protect, maintain, or understand living marine
				resources and their habitats and resources in ocean and coastal waters (as
				defined in section 304 of the Marine Resources and Engineering Development Act
				of 1966 (16 U.S.C. 1453)), including baseline scientific research, ocean
				observing, and other programs and activities carried out in coordination with
				Federal and State departments or agencies, that are consistent with Federal
				environmental laws and that avoid environmental degradation.
								(v)ApplicationTo
				be eligible to receive a grant under clause (iii)(I), an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary determines to be appropriate.
								(vi)Funding for coastal
				StatesThe Secretary shall allocate funding among States as
				follows:
									(I)50 percent of the funds
				shall be allocated equally among coastal States.
									(II)25 percent of the funds
				shall be allocated based on tidal shoreline miles.
									(III)25 percent of the funds
				shall be allocated based on the coastal population density of a coastal
				State.
									(IV)No State shall be
				allocated more than 10 percent of the total amount of funds available for
				allocation among coastal States for any fiscal year.
									(V)No territory shall be
				allocated more than 1 percent of the total amount of funds available for
				allocation among coastal States for any fiscal year.
									(C)Gulf of Mexico Research
				Endowment
								(i)In
				generalThere is established in the Treasury of the United States
				a trust fund to be known as the Gulf of Mexico Research
				Endowment, to be administered by the Secretary of Commerce, solely for
				use in providing long-term funding in accordance with section 5 of the
				Resources and Ecosystems Sustainability,
				Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of
				2011.
								(ii)InvestmentAmounts
				in the Gulf of Mexico Research Endowment shall be invested in accordance with
				section 9602 of the Internal Revenue Code of 1986, and, after adjustment for
				inflation so as to maintain the value of the principal, any interest on, and
				proceeds from, any such investment shall be available for expenditure and shall
				be allocated in equal portions to the Gulf Coast Ecosystem Restoration Science,
				Monitoring, and Technology Program and Fisheries Endowment established in
				section 5 of the Resources and Ecosystems
				Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast
				States Act of
				2011.
								.
			5.Gulf Coast Ecosystem
			 Restoration Science, Observation, Monitoring, and Technology Program
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
				(2)Fisheries and Ecosystem
			 EndowmentThe term Fisheries and Ecosystem Endowment
			 means the endowment established by subsection (d).
				(3)ProgramThe
			 term Program means the Gulf Coast Ecosystem Restoration Science,
			 Observation, Monitoring, and Technology Program established by subsection
			 (b).
				(b)Establishment of
			 ProgramThere is established within the National Oceanic and
			 Atmospheric Administration a program to be known as the Gulf Coast
			 Ecosystem Restoration Science, Observation, Monitoring, and Technology
			 Program, to be carried out by the Administrator.
			(c)Centers of
			 excellence
				(1)In
			 generalIn carrying out the Program, the Administrator, in
			 consultation with other Federal agencies with expertise in the discipline of a
			 center of excellence, shall make grants in accordance with paragraph (2) to
			 establish and operate 5 centers of excellence, 1 of which shall be located in
			 each of the States of Alabama, Florida, Louisiana, Mississippi, and
			 Texas.
				(2)Grants
					(A)In
			 generalThe Administrator shall use the amounts made available to
			 carry out this section to award competitive grants to nongovernmental entities
			 and consortia in the Gulf Coast region (including public and private
			 institutions of higher education) for the establishment of centers of
			 excellence as described in paragraph (1).
					(B)ApplicationTo
			 be eligible to receive a grant under this paragraph, an entity or consortium
			 described in subparagraph (A) shall submit to the Administrator an application
			 at such time, in such manner, and containing such information as the
			 Administrator determines to be appropriate.
					(C)PriorityIn
			 awarding grants under this paragraph, the Administrator shall give priority to
			 entities and consortia that demonstrate the ability to establish the broadest
			 cross-section of participants with interest and expertise in any discipline
			 described in paragraph (3) on which the proposal of the center of excellence
			 will be focused.
					(3)DisciplinesEach
			 center of excellence shall focus on science, technology, and monitoring in at
			 least 1 of the following disciplines:
					(A)Coastal and deltaic
			 sustainability, restoration and protection; including solutions and technology
			 that allow citizens to live safely and sustainably in a coastal delta.
					(B)Coastal fisheries and
			 wildlife ecosystem research and monitoring.
					(C)Offshore energy
			 development, including research and technology to improve the sustainable and
			 safe development of energy resources.
					(D)Sustainable and resilient
			 growth, economic and commercial development in the Gulf Coast.
					(E)Comprehensive
			 observation, monitoring, and mapping of the Gulf of Mexico.
					(4)Coordination with other
			 programsThe Administrator shall develop a plan for the
			 coordination of projects and activities between the Program and other existing
			 Federal and State science and technology programs in the States of Alabama,
			 Florida, Louisiana, Mississippi, and Texas, as well as between the centers of
			 excellence.
				(d)Establishment of
			 Fisheries and Ecosystem Endowment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Council shall establish a fishery and ecosystem endowment to
			 ensure, to the maximum extent practicable, the long-term sustainability of the
			 ecosystem, fish stocks, fish habitat and the recreational, commercial, and
			 charter fishing industry in the Gulf of Mexico.
				(2)Expenditure of
			 fundsFor each fiscal year, amounts made available to carry out
			 this subsection may be expended for, with respect to the Gulf of Mexico—
					(A)marine and estuarine
			 research;
					(B)marine and estuarine
			 ecosystem monitoring and ocean observation;
					(C)data collection and stock
			 assessments;
					(D)pilot programs
			 for—
						(i)fishery independent data;
			 and
						(ii)reduction of
			 exploitation of spawning aggregations; and
						(E)cooperative
			 research.
					(3)Administration and
			 implementationThe Fisheries and Ecosystem Endowment shall be
			 administered by the Administrator of the National Oceanic and Atmospheric
			 Administration, in consultation with the Director of the United States Fish and
			 Wildlife Service, with guidance provided by the Regional Gulf of Mexico Fishery
			 Management Council.
				(4)Species
			 includedThe Fisheries and Ecosystem Endowment will include all
			 marine, estuarine, aquaculture, and fish and wildlife species in State and
			 Federal waters of the Gulf of Mexico.
				(5)Research
			 prioritiesIn distributing funding under this subsection,
			 priority shall be given to integrated, long-term projects that—
					(A)build on, or are
			 coordinated with, related research activities; and
					(B)address current or
			 anticipated marine ecosystem, fishery, or wildlife management information
			 needs.
					(6)Duplication and
			 coordinationIn carrying out this subsection, the Administrator
			 shall seek to avoid duplication of other research and monitoring activities and
			 coordinate with existing research and monitoring programs, including the
			 Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et
			 seq.).
				(e)Funding
				(1)In
			 generalExcept as provided in subsection (t)(4) of section 311 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1321), of the total amount
			 made available for each fiscal year for the Gulf Coast Restoration Trust Fund
			 established under section 3, 5 percent shall be allocated in equal portions to
			 the Program and Fisheries and Ecosystem Endowment established by this
			 section.
				(2)Administrative
			 expensesOf the amounts received by the National Oceanic and
			 Atmospheric Administration to carry out this section, not more than 3 percent
			 may be used for administrative expenses.
				6.Effect
			(a)In
			 generalNothing in this Act
			 or any amendment made by this Act—
				(1)supersedes or otherwise affects any
			 provision of Federal law, including, in particular, laws providing recovery for
			 injury to natural resources under the Oil Pollution Act of 1990 (33 U.S.C. 2701
			 et seq.) and laws for the protection of public health and the environment;
			 or
				(2)applies to any fine
			 collected under section 311 of the Federal Water Pollution Control Act (33
			 U.S.C. 1321) for any incident other than the Deepwater Horizon oil
			 spill.
				(b)Use of
			 fundsFunds made available under this Act may be used only for
			 eligible activities specifically authorized by this Act.
			
	
		December 8, 2011
		Reported with an amendment
	
